[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-10242                   December 20, 2005
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                 CLERK
                        ________________________

                    D. C. Docket No. 04-21277-CV-PCH


A. GLENN BRASWELL,

                                                      Plaintiff-Appellant,

                                   versus


TIMOTHY D. HENKEL, individually,
SCOTT SILVER, individually, et al.,

                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                             ( December 20, 2005)


Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:
      A. Glenn Braswell appeals the district court’s dismissal of his 42 U.S.C. § 1983

action. The district court dismissed the action pursuant to the Rooker/Feldman

doctrine, which bars a federal district court from directly reviewing a final judgment

of a state court. See D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923).

      Braswell makes two arguments on appeal.             First, he argues that the

Rooker/Feldman doctrine does not apply to the state trial court’s order denying his

motion to disqualify counsel because his constitutional claim is not “inextricably

intertwined” with the state court’s order. Second, he argues that the district court’s

order did not constitute a final judgment for the purposes of the Rooker/Feldman

doctrine.

      We have carefully considered the briefs, and relevant parts of the record, and

conclude that Braswell’s arguments are meritless.

      AFFIRMED.




                                          2